
	
		II
		111th CONGRESS
		2d Session
		S. 3359
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2010
			Mr. Thune (for himself,
			 Mr. Tester, and Ms. Snowe) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  annual cost-of-living adjustments to be made automatically by law each year in
		  the rates of disability compensation for veterans with service-connected
		  disabilities and the rates of dependency and indemnity compensation for
		  survivors of certain service-connected disabled veterans, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans' Disability Compensation
			 Automatic COLA Act.
		2.Automatic annual
			 increase in rates of disability compensation and dependency and indemnity
			 compensation
			(a)Indexing to
			 social security increasesSection 5312 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(d)(1)Whenever there is an increase in benefit
				amounts payable under title II of the Social Security Act (42 U.S.C. 401 et
				seq.) as a result of a determination made under section 215(i) of such Act (42
				U.S.C. 415(i)), the Secretary shall, effective on the date of such increase in
				benefit amounts, increase the dollar amounts in effect for the payment of
				disability compensation and dependency and indemnity compensation by the
				Secretary, as specified in paragraph (2), as such amounts were in effect
				immediately before the date of such increase in benefit amounts payable under
				title II of the Social Security Act, by the same percentage as the percentage
				by which such benefit amounts are increased.
						(2)The dollar amounts to be increased
				pursuant to paragraph (1) are the following:
							(A)CompensationEach of
				the dollar amounts in effect under section 1114 of this title.
							(B)Additional compensation for
				dependentsEach of the dollar amounts in effect under section
				1115(1) of this title.
							(C)Clothing allowanceThe
				dollar amount in effect under section 1162 of this title.
							(D)New DIC ratesEach of
				the dollar amounts in effect under paragraphs (1) and (2) of section 1311(a) of
				this title.
							(E)Old DIC ratesEach of
				the dollar amounts in effect under section 1311(a)(3) of this title.
							(F)Additional DIC for surviving spouses
				with minor childrenThe dollar amount in effect under section
				1311(b) of this title.
							(G)Additional DIC for
				disabilityEach of the dollar amounts in effect under sections
				1311(c) and 1311(d) of this title.
							(H)DIC for dependent
				childrenEach of the dollar amounts in effect under sections
				1313(a) and 1314 of this title.
							(3)Whenever there is an increase under
				paragraph (1) in amounts in effect for the payment of disability compensation
				and dependency and indemnity compensation, the Secretary shall publish such
				amounts, as increased pursuant to such paragraph, in the Federal Register at
				the same time as the material required by section 215(i)(2)(D) of the Social
				Security Act (42 U.S.C. 415(i)(2)(D)) is published by reason of a determination
				under section 215(i) of such Act (42 U.S.C.
				415(i)).
						.
			(b)Effective
			 dateSubsection (d) of section 5312 of title 38, United States
			 Code, as added by subsection (a) of this section, shall take effect on the
			 first day of the first calendar year that begins after the date of the
			 enactment of this Act.
			
